1     Tyler F. Clark, Esq. (SBN 258309)
      tyler@clarkemploymentlaw.com
2     Yi-Hsuan R. Lin, Esq. (SBN 283632)
      rachel@clarkemploymentlaw.com
3     CLARK EMPLOYMENT LAW, APC
      16000 Ventura Boulevard, Suite 850
4     Encino, California 91436
      Telephone: (818) 741-2101
5     Facsimile: (818) 561-3701
6     Attorneys for Plaintiff
      HECTOR PIZANO
7
      Leslie H. Helmer, Esq. (SBN 150296)
8     leslie.helmer@ogletree.com
      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
9     400 S. Hope Street, Suite 1200
      Los Angeles, CA 90071
10    Telephone: (213) 239-9800
      Facsimile: (213) 239-9045
11
      Attorney for Defendant
12    WALGREEN CO.
13
14                            UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
     HECTOR PIZANO,                               CASE NO.: 8:19-cv-00344-JVS-KES
17
                 Plaintiff,
18                                                ORDER RE STIPULATED
     v.                                           PROTECTIVE ORDER
19
     WALGREEN CO., a Corporation; and             [Discovery Document: Referred to
20   DOES 1-10, inclusive,                        Magistrate Judge Karen E. Scott]
21               Defendants.
22
23
24
25    1.   A.     PURPOSES AND LIMITATIONS
26         Discovery in this action is likely to involve production of confidential,
27    proprietary, or private personnel information for which special protection from
28
                                                -1-
                                 STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1    public disclosure and from use for any purpose other than prosecuting this litigation
2    may be warranted. Accordingly, the parties hereby stipulate to and petition the
3    Court to enter the following Stipulated Protective Order. The parties acknowledge
4    that this Order does not confer blanket protections on all disclosures or responses to
5    discovery and that the protection it affords from public disclosure and use extends
6    only to the limited information or items that are entitled to confidential treatment
7    under the applicable legal principles. The parties further acknowledge, as set forth
8    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
9    file confidential information under seal; Civil Local Rule 79-5 sets forth the
10   procedures that must be followed and the standards that will be applied when a party
11   seeks permission from the court to file material under seal.
12        B.     GOOD CAUSE STATEMENT
13               This action is likely to involve commercial, financial, personal, and/or
14   proprietary information for which special protection from public disclosure and from
15   use for any purpose other than prosecution of this action is warranted.               Such
16   confidential and proprietary material includes, but is not limited to, (1) proprietary
17   and confidential operations information, including any information related to
18   Defendant’s internal or external investigations; (2) Defendant’s proprietary
19   procedures, policies, and attorney-client processes; (3) Defendant’s internal business
20   information; (4) private personnel information belonging to third parties, including,
21   but not limited to, past and present employees of Defendant; (5) proprietary
22   compensation information; and/or (6) any other similar proprietary, confidential, or
23   private personnel information, as well as (7) private medical information concerning
24   Plaintiff, including information related to Plaintiff’s mental health and/or emotional
25   distress. Further, this action is also likely to involve production of private medical
26   information concerning Plaintiff, including information related to Plaintiff’s mental
27   health and/or emotional distress.
28
                                               -2-
                                STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1           Accordingly, to expedite the flow of information, to facilitate the prompt
2    resolution of disputes over confidentiality of discovery materials, to adequately
3    protect information the parties are entitled to keep confidential, to ensure that the
4    parties are permitted reasonable necessary uses of such material in preparation for
5    and in the conduct of trial, to address their handling at the end of the litigation, and
6    serve the ends of justice, a protective order for such information is justified in this
7    matter. It is the intent of the parties that information will not be designated as
8    confidential for tactical reasons and that nothing be so designated without a good
9    faith belief that it has been maintained in a confidential, non-public manner, and
10   there is good cause why it should not be part of the public record of this case.
11
12   2.   DEFINITIONS
13        2.1    Action: this pending federal law suit.
14        2.2    Challenging Party: a Party or Non-Party that challenges the designation
15   of information or items under this Order.
16        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22        2.5    Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25        2.6    Disclosure or Discovery Material: all items or information, regardless of
26   the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced or
28
                                                 -3-
                                 STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 8:19-cv-00344-JVS-KES
1    generated in disclosures or responses to discovery in this matter.
2         2.7    Expert: a person with specialized knowledge or experience in a matter
3    pertinent to the litigation who has been retained by a Party or its counsel to serve as
4    an expert witness or as a consultant in this Action.
5         2.8    House Counsel: attorneys who are employees of a party to this Action.
6    House Counsel does not include Outside Counsel of Record or any other outside
7    counsel.
8         2.9    Non-Party: any natural person, partnership, corporation, association, or
9    other legal entity not named as a Party to this action.
10        2.10 Outside Counsel of Record: attorneys who are not employees of a party
11   to this Action but are retained to represent or advise a party to this Action and have
12   appeared in this Action on behalf of that party or are affiliated with a law firm
13   which has appeared on behalf of that party, and includes support staff.
14        2.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19        2.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23        2.14 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27
28
                                                -4-
                                STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1    3.   SCOPE
2         The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7         Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9
10        4.     DURATION
11        Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19
20   5.   DESIGNATING PROTECTED MATERIAL
21        5.1    Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items, or communications for which protection is not warranted are not swept
28
                                                -5-
                                STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 8:19-cv-00344-JVS-KES
1    unjustifiably within the ambit of this Order.
2         Mass, indiscriminate, or routinized designations are prohibited. Designations
3    that are shown to be clearly unjustified or that have been made for an improper
4    purpose (e.g., to unnecessarily encumber the case development process or to impose
5    unnecessary expenses and burdens on other parties) may expose the Designating
6    Party to sanctions.
7         If it comes to a Designating Party’s attention that information or items that it
8    designated for protection do not qualify for protection, that Designating Party must
9    promptly notify all other Parties that it is withdrawing the inapplicable designation.
10        5.2    Manner and Timing of Designations. Except as otherwise provided in
11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
13   under this Order must be clearly so designated before the material is disclosed or
14   produced.
15        Designation in conformity with this Order requires:
16               (a)    for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix at a minimum, the legend
19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
20   contains protected material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins).
23               A Party or Non-Party that makes original documents available for
24   inspection need not designate them for protection until after the inspecting Party has
25   indicated which documents it would like copied and produced. During the
26   inspection and before the designation, all of the material made available for
27   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
28
                                               -6-
                                STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1    identified the documents it wants copied and produced, the Producing Party must
2    determine which documents, or portions thereof, qualify for protection under this
3    Order. Then, before producing the specified documents, the Producing Party must
4    affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
5    If only a portion or portions of the material on a page qualifies for protection, the
6    Producing Party also must clearly identify the protected portion(s) (e.g., by making
7    appropriate markings in the margins).
8                (b)     for testimony given in depositions that the Designating Party
9    identifythe Disclosure or Discovery Material on the record, before the close of the
10   deposition all protected testimony.
11               (c)     for information produced in some form other than documentary
12   and for any other tangible items, that the Producing Party affix in a prominent place
13   on the exterior of the container or containers in which the information is stored the
14   legend “CONFIDENTIAL.” If only a portion or portions of the information
15   warrants protection, the Producing Party, to the extent practicable, shall identify the
16   protected portion(s).
17        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such material.
20   Upon timely correction of a designation, the Receiving Party must make reasonable
21   efforts to assure that the material is treated in accordance with the provisions of this
22   Order.
23   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
24        6.1    Timing of Challenges. Any Party or Non-Party may challenge
25   adesignation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28
                                                -7-
                                 STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 8:19-cv-00344-JVS-KES
1    resolution process under Local Rule 37.1 et seq. or follow the procedures for
2    informal, telephonic discovery hearings on the Court’s website.
3         6.3     The burden of persuasion in any such challenge proceeding shall be on
4    the Designating Party. Frivolous challenges, and those made for an improper
5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
6    parties) may expose the Challenging Party to sanctions. Unless the Designating
7    Party has waived or withdrawn the confidentiality designation, all parties shall
8    continue to afford the material in question the level of protection to which it is
9    entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11
12   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
13        7.1     Basic Principles. A Receiving Party may use Protected Material that
14   isdisclosed or produced by another Party or by a Non-Party in connection with this
15   Action only for prosecuting, defending, or attempting to settle this Action. Such
16   Protected Material may be disclosed only to the categories of persons and under the
17   conditions described in this Order. When the Action has been terminated, a
18   Receiving Party must comply with the provisions of section 13 below (FINAL
19   DISPOSITION).
20        Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
28
                                                -8-
                                STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1    as well as employees of said Outside Counsel of Record to whom it is reasonably
2    necessary to disclose the information for this Action;
3                (b)   the officers, directors, and employees (including House Counsel)
4    of the Receiving Party to whom disclosure is reasonably necessary for this Action;
5                (c)   Experts (as defined in this Order) of the Receiving Party to whom
6    disclosure is reasonably necessary for this Action and who have signed the
7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
8                (d)   the court and its personnel;
9                (e)   court reporters and their staff;
10               (f)   professional jury or trial consultants, mock jurors, and
11   Professional Vendors to whom disclosure is reasonably necessary for this Action
12   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
13   A);
14               (g)   the author or recipient of a document containing the information
15   or acustodian or other person who otherwise possessed or knew the information;
16               (h)   during their depositions, witnesses ,and attorneys for witnesses, in
17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
18   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
19   they will not be permitted to keep any confidential information unless they sign the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
21   agreed by the Designating Party or ordered by the court. Pages of transcribed
22   deposition testimony or exhibits to depositions that reveal Protected Material may
23   be separately bound by the court reporter and may not be disclosed to anyone except
24   as permitted under this Stipulated Protective Order; and
25               (i)   any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27
28
                                               -9-
                                STIPULATED PROTECTIVE ORDER
                                                                    CASE NO. 8:19-cv-00344-JVS-KES
1    8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCEDIN
2    OTHER LITIGATION
3         If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this Action as
5    “CONFIDENTIAL,” that Party must:
6                (a)    promptly notify in writing the Designating Party. Such
7    notification shall include a copy of the subpoena or court order;
8                (b)    promptly notify in writing the party who caused the subpoena or
9    order to issue in the other litigation that some or all of the material covered by the
10   subpoena or order is subject to this Protective Order. Such notification shall include
11   a copy of this Stipulated Protective Order; and
12               (c)    cooperate with respect to all reasonable procedures sought to be
13   pursued by the Designating Party whose Protected Material may be affected.
14        If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this
16   action as “CONFIDENTIAL” before a determination by the court from which the
17   subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action
21   to disobey a lawful directive from another court.
22
23   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
24   BEPRODUCED IN THIS LITIGATION
25               (a)    The terms of this Order are applicable to information produced by
26   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
27   information produced by Non-Parties in connection with this litigation is protected
28
                                               - 10 -
                                 STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 8:19-cv-00344-JVS-KES
1    by the remedies and relief provided by this Order. Nothing in these provisions
2    should be construed as prohibiting a Non-Party from seeking additional protections.
3                (b)    In the event that a Party is required, by a valid discovery request,
4    to produce a Non-Party’s confidential information in its possession, and the Party is
5    subject to an agreement with the Non-Party not to produce the Non-Party’s
6    confidential information, then the Party shall:
7                       (1) promptly notify in writing the Requesting Party and the Non-
8    Party that some or all of the information requested is subject to a confidentiality
9    agreement with a Non-Party;
10                      (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                      (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15               (c)    If the Non-Party fails to seek a protective order from this court
16   within 14 days of receiving the notice and accompanying information, the Receiving
17   Party may produce the Non-Party’s confidential information responsive to the
18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
19   Party shall not produce any information in its possession or control that is subject to
20   the confidentiality agreement with the Non-Party before a determination by the
21   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22   expense of seeking protection in this court of its Protected Material.
23
24   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
28
                                               - 11 -
                                STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
2    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
3    persons to whom unauthorized disclosures were made of all the terms of this Order,
4    and (d) request such person or persons to execute the “Acknowledgment and
5    Agreement to Be Bound” that is attached hereto as Exhibit A.
6
7    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
8    PROTECTED MATERIAL
9         When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other protection,
11   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
12   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
13   procedure may be established in an e-discovery order that provides for production
14   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
15   (e), insofar as the parties reach an agreement on the effect of disclosure of a
16   communication or information covered by the attorney-client privilege or work
17   product protection, the parties may incorporate their agreement in the stipulated
18   protective order submitted to the court.
19
20   12. MISCELLANEOUS
21        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22   person to seek its modification by the Court in the future.
23        12.2 Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in this
26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
27   ground to use in evidence of any of the material covered by this Protective Order.
28
                                                - 12 -
                                STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1         12.3 Filing Protected Material. A Party that seeks to file under seal any
2    Protected Material must comply with Civil Local Rule 79-5. Protected Material
3    may only be filed under seal pursuant to a court order authorizing the sealing of the
4    specific Protected Material at issue. If a Party’s request to file Protected Material
5    under seal is denied by the court, then the Receiving Party may file the information
6    in the public record unless otherwise instructed by the court.
7
8    13. FINAL DISPOSITION
9         After the final disposition of this Action, as defined in paragraph 4, within 60
10   days of a written request by the Designating Party, each Receiving Party must return
11   all Protected Material to the Producing Party or destroy such material. As used in
12   this subdivision, “all Protected Material” includes all copies, abstracts,
13   compilations, summaries, and any other format reproducing or capturing any of the
14   Protected Material. Whether the Protected Material is returned or destroyed, the
15   Receiving Party must submit a written certification to the Producing Party (and, if
16   not the same person or entity, to the Designating Party) by the 60 day deadline that
17   (1) identifies (by category, where appropriate) all the Protected Material that was
18   returned or destroyed and (2)affirms that the Receiving Party has not retained any
19   copies, abstracts, compilations, summaries or any other format reproducing or
20   capturing any of the Protected Material. Notwithstanding this provision, Counsel
21   are entitled to retain an archival copy of all pleadings, motion papers, trial,
22   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
23   and trial exhibits, expert reports, attorney work product, and consultant and expert
24   work product, even if such materials contain Protected Material. Any such archival
25   copies that contain or constitute Protected Material remain subject to this Protective
26   Order as set forth in Section 4 (DURATION).
27
28
                                                - 13 -
                                 STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 8:19-cv-00344-JVS-KES
1    14. Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6
     Dated: April 29, 2019         CLARK EMPLOYMENT LAW, APC
7
8
                                   By:   /s/ Tyler F. Clark
9                                        Tyler F. Clark, Esq.
10                                       Yi-Hsuan Rachel Lin, Esq.
                                         Attorneys for Plaintiff Hector Pizano
11
12   Dated: April 29, 2019         OGLETREE, DEAKINS, NASH, SMOAK &
                                   STEWART, P.C.
13
14                                 By:   /s/ Leslie H. Helmer
                                         Leslie H. Helmer, Esq.
15                                       Attorney for Defendant Walgreen Co.
16
17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19   Dated: April 30, 2019
20                                 Hon. Karen E. Scott
                                   United States Magistrate Judge
21
22
23
24
25
26
27
28
                                            - 14 -
                              STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 8:19-cv-00344-JVS-KES
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4          I, _________________________ [print or type full name], of
5    _______________________________________ [print or type full address], declare
6    under penalty of perjury that I have read in its entirety and understand the Stipulated
7    Protective Order that was issued by the United States District Court for the Central
8    District of California on ________________ in the case of Hector Pizano v.
9    Walgreen Co., et al., Case No. 8:19-cv-00344-JVS-KES. I agree to comply with
10   and to be bound by all the terms of this Stipulated Protective Order and I understand
11   and acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
13   any manner any information or item that is subject to this Stipulated Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order.
16        I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint _________________________ [print or
20   type full name] of _______________________________________ [print or type
21   full address and telephone number] as my California agent for service of process in
22   connection with this action or any proceedings related to enforcement of this
23   Stipulated Protective Order.
24
     _____________________                  _________________________________
25   Date                                   City and State where sworn and signed
26
27   _____________________                  _________________________________
28   Printed name                           Signature

                EXHIBIT A – ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                     CASE NO. 8:19-cv-00344-JVS-KES
1                                  PROOF OF SERVICE

2          I am employed in the County of Los Angeles, State of California. I am over
3    the age of 18 years and am not a party to the within action. My business address is
     16000 Ventura Boulevard, Suite 850, Encino, California 91436.
4
5         On April 29, 2019, I served the foregoing document(s) described as
     STIPULATED PROTECTIVE ORDER on the interested parties in this action by
6    placing a true copy thereof enclosed in a sealed envelope and addressed as follows:
7
                 Leslie Helmer, Esq.                          Attorney for Defendant
8                OGLETREE, DEAKINS, NASH,                     Walgreen Co.
9                SMOAK & STEWART, P.C.
                 400 South Hope Street, Suite 1200
10               Los Angeles, CA 90071
11               E-mail: leslie.helmer@ogletree.com

12         __     BY MAIL
13         I deposited such envelope with the U.S. Postal Service in Encino, California
     with postage thereon fully prepaid. I am aware that on motion of a party served,
14   service is presumed invalid if the postal cancellation date or the postage meter date
15   is more than one (1) day after the date of deposit for mailing in this affidavit.

16        __    BY PERSONAL SERVICE
17        I caused such document to be delivered by hand to the addressee set forth
     above.
18
19         _X_ BY ELECTRONIC TRANSMISSION
           A true and correct copy thereof was served via the Court’s CM/ECF electronic
20   filing system in the action; the CM/ECF will generate a Notice of Electronic Filing
21   upon the parties, the assigned Judge, and any registered users in the case.
22        I declare under penalty of perjury under the laws of the United States of
23   America that the foregoing is true and correct. Executed on April 29, 2019, at
     Encino, California.
24
25
                                                 /s/ Yi-Hsuan Rachel Lin
26                                               Yi-Hsuan Rachel Lin
27
28
                                      PROOF OF SERVICE
                                                                   CASE NO. 8:19-cv-00344-JVS-KES
